NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 20 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 YADWINDER SINGH,                                  No.     14-72479

              Petitioner,                          Agency No. A201-106-183

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Yadwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due

process violations, Hernandez v. Mukasey, 524 F.3d 1014, 1017 (9th Cir. 2008),

and review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the

petition for review.

      We reject Singh’s contentions that the agency violated his due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).

      Substantial evidence supports the agency’s adverse credibility determination

based on omissions in Singh’s asylum application statement and from his credible

fear interview, and inconsistencies with his testimony as to how Singh identified

his attackers as Congress Party members, whether the attackers said anything to

him, and whether they sought to kill him with a sword. See Shrestha, 638 F.3d at

1048 (adverse credibility determination reasonable under the “totality of

circumstances”). We reject Singh’s contentions that the BIA failed to consider his

arguments on appeal, see Antonyan v. Holder, 642 F.3d 1250, 1256-57 (9th Cir.

2011), or that the agency erred by considering his credible fear interview, see Liu

                                          2                                   14-72479
v. Ashcroft, 640 F.3d 918, 925-26 (9th Cir. 2011) (IJ reasonably considered

statements made during airport interview and petitioner’s explanations for

discrepancies). Further, Singh’s explanations for the omissions and

inconsistencies do not compel a contrary result. See Lata, 204 F.3d at 1245. In

the absence of credible testimony, Singh’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Singh’s CAT claim

because Singh failed to demonstrate it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to India. See

Huang v. Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED.




                                         3                                    14-72479